Title: To James Madison from Samuel Courtauld, 30 March 1808
From: Courtauld, Samuel
To: Madison, James



Sir
Washington March 30, 1808

I went this forenoon to the President’s House to deliver the inclosed from Doctr. Wistar, but being informed by the Servant that His Excellency is confined to his Bed; I beg leave, herewith to transmit the same to you, with the letter I took the liberty to address you from Philadelphia, and will have the honor to wait on you at any time you may please to appoint.  
I am with much respect Sir Your most Obedt. and very humble Servt.

Saml. Courtauld

